DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 8, 9, 17, 30, 31, and 39 were amended and claim 45 was newly added in the response filed on 2/1/2021.  Claims 1, 7-11, 17, 18, 20, 22, 24, 29-33, 39, 40, 42, and 45 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    169
    1051
    media_image1.png
    Greyscale
 (filing receipt dated 8/26/2019).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 7-11, and 17 in the reply filed on 1/13/2021 is acknowledged.  Newly added claim 45 depends from claim 1, therefore it is also a part of the Group under examination.  Additionally, the following species election of a single compound of formula (8A) is acknowledged (see p. 18 of the response filed on 2/1/2021 and p. 170 of the specification as filed).

    PNG
    media_image2.png
    359
    993
    media_image2.png
    Greyscale
.  This species appears to read on claims 1, 7-11, 17, and 45.  Therefore claims 1, 7-11, 17, and 45 are currently pending and under examination.  Claims 18, 20, 22, 24, 29-33, 39, 40, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 1, 8-10, and 17 are objected to because of the following informalities:  in lines 5-21 of claim 1 the variables of the compound of formula (8A) are defined within parentheses.  The parenthetical notation should be removed.  For example, the beginning of line 5 could being as follows: --wherein in the general formula (8A), n8aA…  This same issue occurs with respect to the definitions of the variables in the structure of formula (9) and the structure of formula (2) at the end of claim 1 and also with respect to the definitions for all of the structures in claim 10.  
Additionally with respect to the definition of variable R9b in claim 1 and R3b in claim 10, the claims should specify that the linear alkylene group of the linear oxyalkylene group is optionally substituted with a C1-6 alkyl group and/or a (meth)acryloyloxymethylene group in place of a hydrogen atom.  The present claim claim 9 and structures (3e) and (3f) in claim 17 show that variable (R9b/3b) can be substituted with both.
In claim 8, the word –and—should be inserted between the group of structure (6i) and the group of structure (6j).  See MPEP 2173.05(h).  A similar amendment should be made in the Markush groups of claims 9 and 17.  
Appropriate correction is required.
Further, Claim 10 comprises the following limitations:

    PNG
    media_image3.png
    204
    1019
    media_image3.png
    Greyscale
.
This Examiner suggests that all instances of the phrase “hydrogen atom” in this paragraph should be preceded by the word –active--.  Lines 6-8 of claim 10 refer to “the number of active protons bonded to oxygen atoms and nitrogen atoms present in the compound represented by the general formula (1A)” while lines 13-15 further specify that the core comprises oxygen and nitrogen atoms at the valencies of said core which are attached to (Y1A) or (Z).  Therefore the “hydrogen atom” option in (Y1A) should be labeled as “active” in the interests of claim consistency throughout the claims and to enhance the clarity of the claims.  The Examiner further suggests rewriting the limitation “active protons bonded to oxygen atoms and nitrogen atoms present in the compound represented by the general formula (1A)” in lines 6-8 to read –active hydrogen atoms at (Y1A) bonded to terminal oxygen atoms and nitrogen atoms of the core (X) present in the compound represented by formula (1A)—or something similar to make it clear what the “active protons” and “oxygen atoms and nitrogen atoms” actually correspond to.  
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-11, 17, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-2 recite “a dental polyfunctional monomer comprising a compound represented by the general formula (8A)”.  A monomer is a compound and general formula (8A) recites a fully defined compound.  Therefore it is unclear what else the “dental polyfunctional monomer” can comprise.  This rejection may be obviated by replacing the phrase “comprising a compound represented by” with –of--.  
Lines 9-11 of claim 1 recite the following: 

    PNG
    media_image4.png
    118
    972
    media_image4.png
    Greyscale

	Though it is clear that the core is at least trivalent, it is not clear if each of those valencies must end in an oxygen or nitrogen atom which is bonded to the terminal group (Y2A) or the linking group (Z).  In other words, are all valencies of the core (X) required claim 8) it appears as if the latter interpretation is correct.  This should be made clear in the claim language.  The same issue occurs in claim 10.  
	Claim 10 is further rejected because it recites that the dental polyfunctional monomer produced by reacting a compound of formula (1A) with a compound of formula (3) under the conditions of “(the number of isocyanate groups present in the compound represented by the general formula (3) below)/number of active protons bonded to oxygen atoms and nitrogen atoms present in the compound represented by the general formula (1) = 1”.  There are a couple of issues with this limitation.
	Firstly, as alluded to in the claim objections section above, it is not entirely clear what is meant by “number of active protons bonded to oxygen atoms and nitrogen atoms present in the compounds represented by general formula (1A)”.  Are the “active protons” limited to the hydrogen atoms at (Y1A), which are all presumably attached to the core (X) via terminal oxygen and nitrogen atoms?  Based on Table 1a on p. 170 of the specification as filed, it appears that this is the correct interpretation, however, this is not clear from the claim language because different terminology is being used (active protons in lines 6-8 vs. hydrogen atoms in the definitions below) and the “conditions” of lines 6-8 are not being tied to the specific variables used in the structures.  For example, the Examiner suggests rewriting the limitation “active protons bonded to oxygen atoms and nitrogen atoms present in the compound represented by the general formula (1A)” in lines 6-8 to read –active hydrogen atoms of (Y1A) bonded to terminal oxygen atoms 
Secondly, it is unclear if the Applicant actually means “the number of isocyanate groups present in the compound represented by the general formula (3)” or if the Applicant actually means the total equivalents/moles of isocyanate groups present in the reaction derived from the compound represented by the general formula (3).  
The structure of formula (3) is limited to having a single isocyanate group:  
    PNG
    media_image5.png
    174
    500
    media_image5.png
    Greyscale
, therefore in order to satisfy the above equation, the compound of formula (1A) can only have one active proton bonded to an oxygen or nitrogen atom.  However, the definition of “X” in the claim requires X to be trivalent and it appears as if each of those valencies is required to end in an oxygen or nitrogen atom which is bonded to (Y1A) or (Z-Y1A) (also see preceding rejection over claims 1 and 10 regarding the interpretation of this definition), wherein the proviso of the definition of variable (Y1A) requires that “one or more terminal groups (Y1A) are hydrogen atoms”.  Therefore, if you have a trivalent compound and all three of (Y1A) are hydrogen (such as in claim 11, also see discussion below), then it seems impossible to meet the requirements of the equation because the number of isocyanate moieties of general formula (3) (ie 1) divided by the number of active protons of (Y1A) bonded to the trivalent core (X) through terminal oxygen or nitrogen atoms (ie 3) does not equal 1 (1/3 ≠ 1). Accordingly the claim is internally confusing because the number always 1, while the number of active hydrogen atoms can be far more than that.  Based on the specification as filed (see Table 1 and discussion of examples therein), it appears as if the claim recites the former definition recited above, but actually wants to claim the latter definition (based on the total equivalents/moles of isocyanate present / the moles/equivalents of active protons).  
Claim 11 recites “the dental polyfunctional monomer according to claim 10, wherein the terminal group (Y1A) is a hydrogen atom”.  There are two issues with this claim. Firstly, claim 10 does refer to a dental polyfunctional monomer, but only through the use of product by process language.  Therefore it is unclear if the (Y1A) being defined in claim 11 refers to the (Y1A) in the reactant of formula (IA) or if it is defining some part of the resulting “dental polyfunctional monomer” product, for which no structure has been provided.  The second issue is that, even assuming that the variable (Y1A) being defined in claim 11 refers to that in the compound of formula (IA) in claim 10, it is unclear if claim 11 is requiring that all (Y1A) groups are hydrogen atoms as there are required to be at least three (Y1A) groups and at least one of (Y1A) already has to be a hydrogen atom.  The Examiner suggests amending the claim as follows: --The dental polyfunctional monomer according to claim 10, wherein all terminal groups (Y1A) in formula (1A) are hydrogen atoms.—or something similar.  
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-11, 17, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105859585 (CN ‘585, published on 8/17/2016; CN ‘585 is not in English, therefore an English language machine generated translation has also been provided and will be referred to in the following rejection) in view of US 4287323 (‘323, published on 9/1/1981).
Applicant Claims

    PNG
    media_image6.png
    204
    976
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    415
    1037
    media_image7.png
    Greyscale

Wherein the species under election is the following compound of formula (8A) (see p. 170 of the specification as filed):

    PNG
    media_image8.png
    172
    902
    media_image8.png
    Greyscale
.Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	CN ‘585 discloses tri-functional urethane acrylate based on glycerin, and methods of preparation and applications thereof (see whole document).  With regard to genus of compounds of instant formula (8A) in claims 1 and 10, (see schemes in [0010-0024] and discussion thereof), CN ‘585 teaches producing trivalent urethane acrylate compounds of formula (II) below, from the reaction between a glycerin based polyol of formula (I), wherein n is 2-3 and a+b+c = 3-15 : 

    PNG
    media_image9.png
    132
    621
    media_image9.png
    Greyscale
(derived from the reaction between glycerin and ethylene oxide (R3=H) or propylene oxide (R3=Me)) and isocyanate ethyl acrylate 

    PNG
    media_image10.png
    215
    672
    media_image10.png
    Greyscale
.  Also see examples 1-2 in [0039-0050].  The compounds of formula (II) of CN ‘585 correspond to compounds of instant formula (8A) of claim 1 wherein (X) is glycerol, a trivalent (see claim 7) C3 organic group containing oxygen atoms at all three valencies (also see formula (6a) in claim 8) and all oxygen atoms are attached to (Y2A) via linker (Z) (such that n8aA is 0 and n8bA is 3) ; (Z) is a –(C2H4O)n2a- (if ethylene oxide is used) or –(C3H6O)n2b- (if propylene oxide is used) group wherein the total number of n2a or n2b units present in the compound is between 3 to 15; and (Y2A) is the same for all three valencies and corresponds to a group of instant formula (9) (and formula (9a) of claim 9) wherein R9b is ethylene (C2 alkylene) and R9a is H. Therefore the genus of compounds of CN ‘585 clearly falls within the instantly claimed genus.  Also see MPEP 2144.08.  
claim 10.
 With further respect to claim 10, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 I.  Accordingly, absent any evidence to the contrary, the product produced from the reaction between (see [0010-0034]): 
i) the compound of formula (IA) (wherein (X) and (Z) are defined identically to those in formula (8A) and n1aA and n1bA are analogous to n8aA and n8bA of formula (8A) and both sets of variables share identical definitions; and wherein the definition of (Y1A) in formula (1A) is analogous to that of variable (Y2A) in formula (8a) wherein in formula (1A) the group of formula (9) is replaced by an active hydrogen atom in the definition for (Y2A) (also see claim 11, which appears to specify that all (Y1A) groups are hydrogen) and
ii) the (meth)acryloyl group-containing isocyanate compound of formula (3) (wherein R3b and R3a in formula (3) of claim 10 correspond to R9b and R9a of group (9) of variable (Y2A) in formula (8A) of claim 1 and both sets of variables are defined identically; also see formula (3a) in claim 17)
claim 1 as all of the active hydrogen atoms/protons in variable (Y1A) of compound (1A) in claim 10 will be replaced by units of formula (9) of claim 1 according to the above stoichiometry of the reaction.  
In other words, the method used to prepare the compounds disclosed in CN ‘585 is irrelevant as long as the product limitations of claim 10 are met, which the compounds of CN ‘585 do meet for the reasons set forth above.  Regardless, [0011-0025] of CN ‘585 explicitly teach that a compound of instant formula (IA) (compound (I) of CN ‘585, wherein all variables are defined the same as they were for formula (8A) except for variable (Y1A) which is identical for each of the three valencies and is an active hydrogen atom) is reacted with three equivalents of isocyanate via the compound of instant formula (3): 
    PNG
    media_image11.png
    73
    155
    media_image11.png
    Greyscale
(referred to as isocyanate ethyl acrylate in CN ‘585, wherein variables R3a and R3b are as defined for the compound of formula (8A) above with respect to variables R9a and R9b respectively) to produce the compounds of formula (II) (corresponding to the compounds of instant formula (8A)).
	With respect to the species under election and claims 1 and 10, see example 2 in [0045-0050], wherein the interpretations of the intended uses of the compounds in claims 1 and 10 and the product-by-process limitations of claim 10 are the same as those recited above for the genus rejection.  A brief discussion of the preliminary 
    PNG
    media_image12.png
    120
    155
    media_image12.png
    Greyscale
wherein n=3; a+b+c=6; the MW of the product is 440 and the chemical formula of the product is C21H44O9.  However the structure for formula (I) provided in the disclosure of CN ‘585 is misleading for when propylene oxide is used in its production. As shown in [0012]:

    PNG
    media_image9.png
    132
    621
    media_image9.png
    Greyscale
, however, when glycerol is reacted with a propylene oxide (the second compound above wherein R3 is methyl), the product will not look like formula (I).  The product will have the following repeating group: -(OCH2-CH(CH3)a)- instead of –(OCnH2n)a- because the methyl group must be accounted for.  Though the structure of formula (I) is a poor representation of the full genus of compounds being produced by the reaction, CN ‘585 is very clear that glycerin is reacted with ethylene oxide (to produce compounds of formula (I) above) or propylene oxide, which will produce the analogous compounds to 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
(produced by the Examiner for the purposes of discussion, will hereafter be referred to as compound (I’) of CN ‘585). This structure, wherein a+b+c=6, matches the MW (440) and chemical formula (C21H44O9) disclosed for the compound of formula (I) produced in example 2 (and corresponds to structure of instant formula (IA) in claim 10, wherein (X) is glycerol, a trivalent organic group having three carbon atoms and wherein each valency ends in an oxygen atom which is attached to end group (Y1A) through linking group (Z) (such that n1aA is 0 and n1bA is 3); wherein each (Z) is –(C3H6O)n2b and the sum of all n2b present in the compound is 6; and each (Y1A) is hydrogen-also see claim 11, wherein it appears as if all (Y1A) groups are required to be hydrogen in formula (IA)).
	This compound of formula (I’) (220 grams, which corresponds to 0.5 mol [220 g * 1 mol/440 g = 0.5]) is then reacted with 1.5 mol of   
    PNG
    media_image14.png
    124
    159
    media_image14.png
    Greyscale
 (referred to as ethyl isocyanate acrylate in CN ‘585 and corresponding to a compound of instant formula (3) in claim 10 and formula (3a) in claim 17, wherein R3b is ethylene, a C2 unsubstituted linear alkyl group, and R3a is a hydrogen atom) at a molar ratio of formula 1:3 (wherein the moles of isocyanate groups present in the reaction / the moles of active protons on the compound of formula (I’) = 1)
  to produce the corresponding structure of formula (II): 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 wherein a+b+c =6; and n = 3.  Generic formula (II) in CN ‘585 [0022] is misleading for the same reasons recited above with respect to formula (I) in CN ‘585 when propylene oxide is used.  Therefore the above formula, drawn by the Examiner to properly represent the product obtained from the reactions in CN ‘585 when propylene oxide is employed in the initial reaction, will be referred to as (II’). 
	This product of formula (II’) of example 2 of CN ‘585 is analogous the elected species of compound of instant formula (8A) in claim 1 wherein (X) is glycerol, a trivalent organic group (see claim 7) having three carbon atoms and wherein each valency ends in an oxygen atom (also see formula (6a) in claim 8) which is attached to end group (Y2A) through linking group (Z) (such that n8aA is 0 and n8bA is 3); wherein each (Z) is –(C3H6O)n2b- and the sum of all n2b present in the compound is 6; and each (Y2A) is a group of formula (9) (and (9a) in claim 9), wherein R9b is ethylene, a C2 unsubstituted linear alkyl group, and R9a is a hydrogen atom.  Further, CN ‘585 teaches that the product of example 2 is a low viscosity, abrasion, scratch, heat, and water resistant additive in UV coatings (see viscosity and coating tests in the examples, include tables referenced therein).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to the elected species, the compound of example 2 of CN ‘585 differs in two ways.  Firstly, the compound of CN ‘585 is an acrylate as opposed to the instantly claimed methacrylate (R9a in formula (9) in compound (8A) of claim 1 and R3a in formula (3) of claim 10 is H, instead of methyl, which would correspond to the group (9b) in claims 9 and 45 and group (3b) in claim 17).  Secondly, the molecular weight of the (X)-(Z) portion of compound (8A) in claim 1 and compound (1A) in claim 10 is 440g/mol in CN ‘585 [0046-0047] vs. 700 g/mol in the elected species.
	With respect to the first difference, CN ‘585 appears to be silent regarding the substitution of methacrylates for acrylates.  This deficiency is cured through the teachings of ‘323.  ‘323 teaches addition polymerizable polyethers having pendant ethylenically unsaturated urethane groups (see whole document).  In particular see col. 2, line 60-col. 3, line 47, claims, and examples (including Tables, wherein “GPPG (260” is glycerine initiated polypropylene glycol with a Mn=260 and “PO-EO (4700)” is glycerine initiated polyalkylene glycol made from propylene oxide and ethylene oxide with Mn=4700).  These compounds are analogous to those used in CN ‘585.  Further, the intended use of the compounds in CN ‘585 (see abstract, claim 10, [0004-0006, 0037, 0059-0112]) and ‘323 (see abstract; col. 1, line 14-col. 2, line 60; and examples) are the same, namely as components of UV coatings, printing ink, and adhesives.  Whereas CN ‘585 is silent regarding the use of methacrylates, ‘323 explicitly teaches that both acrylate and methacrylate compounds of formula (8A) can be used for the same intended uses those in CN ‘585 (see col. 3, lines 29-47; col. 4, lines 8-16; col. 7, prima facie obvious to prepare the methacrylate versions of the compounds of CN ‘585 in view of the teachings of ‘323.  Also see MPEP 2143 B and MPEP 2144.08-09.
	With respect to the second difference, as discussed above, CN ‘585 teaches that compounds of formula (I’) (if propylene oxide is used), used to produce the compounds of instant formula (8A) in claim 1 (the product of the reaction recited in claim 10), have the following formula: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, wherein a+b+c=3-15 [0012].  The molecular weight of glycerin is 92 g/mol [0012, 0040, 0046] and the molecular weight (MW) of the repeating group (propylene oxide) is 58 g/mol [0046].  Therefore the MW of compound (I’) when a+b+c=3 is [(58*3) + 92] or 266 g/mol and the MW of compound (I’) when a+b+c=15 is [(58*15) + 92] or 962 g/mol.  This range encompasses the MW of the elected species (700 g/mol). See MPEP 2144.05.  Accordingly, absent any evidence to the contrary, the teachings of CN ‘585 and ‘323 appear to render the instantly claimed species prima facie obvious.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of CN ‘585 and ‘323 to arrive at the instantly claimed species of compound with a reasonable expectation of success before the effective filing date of the instant invention.  The skilled artisan would have been motivated to prepare the elected species of compound by modifying the compound produced in example 2 of CN prima facie obvious.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622